DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (method claims 1-10) in the reply filed on January 22, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (NPL#5 on Applicant’s IDS filed 5/31/2019; “Wright”).
Animated video of the Phalinx system being used is shown in this video link: https://www.broadcastmed.com/8064/videos/phalinx-hammertoe-fixation-system-surgical-technique-animation-011725
Youtube link: https://www.youtube.com/watch?v=J7TgjxiCNqM
Wright discloses a method of treatment (pages 1-16), comprising: sliding a bone tamp (page 10; the impactor) over a guide wire (page 10, top paragraph) projecting from a digit of a foot (page 10; Fig. 9) and protruding from an interphalangeal implant (Fig. 9), . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (NPL#5 on Applicant’s IDS filed 5/31/2019; “Wright”), in view of Grafton et al. (US 6517564; “Grafton”).
Wright discloses the method as noted above.
However, Wright does not disclose striking the end of the tamp with a tool.
Grafton teaches a method of treatment (Fig. 6) that uses a tamp (84) and force is applied to the proximal end of the tamp with a mallet (col. 4, lines 11-19).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a mallet to apply the pushing force to the tamp, as taught by Grafton, in the method of Wright, since this is a well-known way to apply force to a tamp (col. 4, lines 11-19) and using a mallet can give the user the ability to apply more force than simply pushing with the hand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775